Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for resisting movement” in Claims 16-22.               Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0139]:”spring 300”.. [00142] :” In addition to, or instead of, the resistance element 300, other embodiments of the invention can employ various other resistance mechanisms to impose resistance to movement of the arms 202/204 toward, and/or away from, each other. Some illustrative example of other resistance mechanisms are discussed below. It should be understood that the resistance element, and the other example resistance mechanisms disclosed herein, are example structural implementations of a means for resisting movement. Any other structures capable of implementing this function of 
resisting movement are likewise considered to be within the scope of this disclosure.”.
             If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-13 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Wallick in view of Hoffman et al and Kubik et al in view of Hoffman et al are the closest combinations to the claimed invention but fails to teach the claimed invention as a whole comprising a first arm; a second arm rotatably connected to the first arm, and the second arm and the first arm are configured to cooperatively define a recess having a shape that changes as one of the first arm and the second arm moves toward, or away from, the other of the first arm and the second arm, and wherein the first arm and the second arm each define a respective cavity within which a respective electronic component is disposed; a resistance element configured to reside in the recess and be compressed between the first arm and the second arm; and a wireless transmitter chip disposed in either the first arm or the second arm, wherein the wireless transmitter chip is responsive to communications from an app residing on a user device and/or the first arm defines a first cavity in which a first element of a proximity sensor is positioned, and the second arm defines a second cavity in which a second element of the proximity sensor is positioned, and a wireless communication chip is disposed in either the first cavity or the second cavity, and the wireless communication chip is configured to communicate with a remote user device.             Noble (US 4943047) teaches a first arm; a second arm rotatably connected to the first arm, and wherein the first arm and the second arm each define a respective cavity within which a respective electronic component is disposed, but fails to teach the second arm and the first arm are configured to cooperatively define a recess having a shape that changes as one of the first arm and the second arm moves toward, or away from, the other of the first arm and the second arm a resistance element configured to reside in the recess and be compressed between the first arm and the second arm; and a wireless transmitter chip disposed in either the first arm or the second arm, wherein the wireless transmitter chip is responsive to communications from an app residing on a user device and/or wherein the electronic component is a proximity sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784